UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7365


AARON B. ROBERTS,

                Petitioner - Appellant,

          v.

WARDEN J. PHILLIP MORGAN; BRIAN E. FROSH, Attorney General
of the State of Maryland,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-04011-GLR)


Submitted:   March 8, 2017                 Decided:   March 15, 2017


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron B. Roberts, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron B. Roberts seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the   district      court’s     order   denying    relief       on    his   28    U.S.C.

§ 2254 (2012) petition.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28   U.S.C.       § 2253(c)(1)(A)        (2012).          A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard       by      demonstrating        that

reasonable     jurists        would     find    that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on    procedural       grounds,       the     prisoner       must

demonstrate      both    that    the    dispositive         procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Roberts has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral      argument    because       the     facts      and    legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3